UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
______________________________
RAFIQ BIN BASHIR BIN           :
JALLUL ALHAMI, et al.,         :
                               :
     Petitioners,              :
                               :
     v.                        :    Civil Action No. 05-359 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                               ORDER

     A hearing on Petitioners’ Motion for Summary Judgment is

scheduled to take place on March 10, 2009.      The Court will begin

the hearing by giving a brief procedural background of the case to

any observers in the courtroom.    The Court anticipates that all

arguments will then be closed to the public.      Nonetheless, it is

hereby

     ORDERED, that if parties believe that their arguments, or

portions thereof, can be presented in open court, rather than

closed session, they should inform the Court no later than March 5,

2009,.



                                        /s/
February 24, 2009                      Gladys Kessler
                                       United States District Judge

Copies to:   Attorneys of Record via ECF